Citation Nr: 1441676	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-0 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for residuals of ulcerative colitis, to include as due to asbestos exposure, to include as a result of trichloroethylene exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims are not properly before the RO in Winston-Salem, North Carolina.

The May 2008 rating decision additionally denied entitlement to service connection for hemolytic anemia, which the Veteran also appealed.  However, in a December 2009 rating decision, the RO granted entitlement to service connection for Gilbert's disease.  This constitutes a full grant of the benefit sought on appeal regarding a claim of entitlement to service connection for hemolytic anemia.

The Board notes that the Veteran did not file a claim of entitlement to service connection for asbestos exposure along with the rest of his claims in October 2007.  It is unclear why the RO adjudicated the issue of entitlement to service connection for asbestos exposure in the May 2008 rating decision.  However, following the May 2008 decision, the Veteran submitted a notice of disagreement with the decision to deny entitlement to service connection for asbestos exposure, and he provided a February 2009 medical opinion that the Veteran was exposed to asbestos, and that this could cause numerous medical symptoms and problems.  Thus, the December 2009 Statement of the Case addressed the issue of entitlement to asbestos exposure as well.  In a December 2009 report of contact, a VA representative spoke to the Veteran on the telephone and explained that he cannot be granted service connection for asbestos exposure, but that he can be service-connected for a disability that is attributable to asbestos exposure.  The report of contact noted that the Veteran understood.  Again, however, the Veteran provided a February 2010 substantive appeal where he requested to appeal "all issues listed on the Statement of the Case."  In the September 2014 appellate brief, the Veteran's representative noted that the Veteran was arguing that one theory of entitlement to ulcerative colitis was that it was caused by asbestos exposure.  As neither the representative nor the Veteran has indicated that they wish to withdraw the claim of entitlement to service connection for asbestos exposure, the Board will address it in this decision.

The issue(s) of entitlement to total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to residuals of ulcerative colitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss is due to his active service.

2.  Resolving reasonable doubt in the Veteran's favor, his tinnitus is due to his active service.

3.  Asbestos exposure is not a medical diagnosis or disability.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss is due to injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  The Veteran's tinnitus is due to injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The claim for service connection for asbestos exposure lacks legal merit.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Asbestos Exposure

Although the RO adjudicated the issue of service connection for asbestos exposure, the Veteran did not initiate the claim, and has since indicated that asbestos exposure is a theory of entitlement for his ulcerative colitis claim.  The issue by its very nature is a theory of causation, and is not an independent claim.  The issue of service connection for ulcerative colitis is addressed in the REMAND section of this decision. 

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the issue does not entail a current disability, but simply alleges exposure, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claims for service connection for hearing loss and tinnitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. §  3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). "Organic diseases of the nervous system" such as sensorineural hearing loss are noted to be chronic diseases under 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d) ; Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran argues that he was exposed to hazardous noise levels during his period of active service, and that he has subsequently developed hearing loss and tinnitus as a result of this exposure.

Lay statements from the Veteran and three of his fellow shipmates describe their working conditions on the USS Independence, to include the level of noise associated with working as an electrician/electrician's mate onboard the ship.

In April 2008, the Veteran was afforded a VA audio examination, which included findings of hearing loss for VA purposes.  The VA examiner provided a negative nexus opinion based upon a lack of complaints of tinnitus and hearing loss in service, or evidence of treatment for tinnitus or hearing loss for 45 years following discharge from service.

An undated statement from private audiologist J.H. provided a positive nexus opinion between the Veteran's hearing loss and his exposure to noise in service.  She noted that exposure to loud noise in an engine room for 8 to 12 hours a day, 7 days a week while "underway" was at least as likely as not to cause bilateral hearing loss.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty Military Occupational Specialty (MOS) Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military job specialties and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that if there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered. Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing. If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

Although the DD 214 on record for the Veteran has no listing for his Duty MOS, a September 1961 commendation provided to the Veteran indicates that he was an electrician's mate (EM3).  The Veteran has also stated that his Duty MOS was as an electrician's mate, and lay statement from men who served with the Veteran described duties associated with repairing and maintaining refrigeration and air conditioning on the ship.

The Duty MOS Noise Exposure Listing shows that an electrician's mate has a high probability of exposure to hazardous noise.  As such, the Board will concede the Veteran's in-service "injury" of exposure to hazardous noise.  The record documents that the Veteran now has hearing loss for VA purposes and tinnitus (a subjective disease).  Additionally, the record contains conflicting nexus opinions.  

Here, the Board finds, there is an approximate balance of the positive and negative evidence. In resolving all reasonable doubt in the Veteran's favor, given the current diagnosis of bilateral sensorineural hearing loss and tinnitus, in addition to the history of confirmed in-service acoustic trauma, the evidence supports the grant of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for asbestos exposure is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's ulcerative colitis claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

On the initial October 2007 claim for residuals of ulcerative colitis, the Veteran argued that he developed ulcerative colitis as a result of exposure to trichloroethylene (carbon tetrachloride).  During a December 2009 report of contact with the VA, the Veteran noted he was alleging that his ulcerative colitis was due to his [now service-connected] hemolytic anemia/Gilbert's syndrome or as a result of his exposure to trichloroethylene.  In February 2010, the Veteran stated he did not relate his ulcerative colitis to his hemolytic anemia/Gilbert's syndrome, but that he was claiming it was due to either his exposure to trichloroethylene or his exposure to asbestos in service.

The Veteran argued that his VA examination (C & P examination) was not adequate.  He stated that he did not think the examiner had reviewed his claims file, and that it felt like an interrogation.  He also stated that he did not spend much time with the examiner before being "dismissed."  The Veteran also expressed confusion as to whether the examination was medical or was a "C &P hearing" and therefore legal.  The C & P examination was medical, and not a hearing.  The Veteran indicated on his substantive appeal that he did not wish to have a Board hearing.

In December 2009 the Veteran was afforded a VA intestinal disorder examination.  The examiner opined that the Veteran's ulcerative colitis was not due to his hemolytic anemia or his trichloroethylene.  The examiner noted that there was no "medical literature" to indicate that a cause of ulcerative colitis is trichloroethylene.  The examiner also noted that "trichloroethylene was used in the military apparently as a cleaning agent.  There had to be multiple exposures."  The Veteran has argued that this statement implies that the examiner thought that the one documented exposure of trichloroethylene to the Veteran's eye was not a sufficient exposure.  The Board notes that it is unclear if the examiner is indicating the Veteran would have needed more exposure to trichloroethylene for a different nexus opinion, or if the examiner is noting that the Veteran likely had multiple exposure to the agent because it was used for cleaning.

However, the Veteran has argued that his ulcerative colitis developed as a result of inflammation caused by the trichloroethylene.  The Veteran provided treatises which note that antigens in the environment may cause inflammation, or they may stimulate a body's defenses to produce inflammation-thus "turning on" an immune system that does not know how to properly "turn off."  A private medical opinion noted that exposure to carbon tetrachloride "could possibly be causative" of a chronic inflammation resulting in ulcerative colitis.  The December 2009 VA examiner did not address the February 2009 private physician's opinion and the Veteran's inflammation argument.  Additionally, the December 2009 VA examiner did not address the Veteran's asbestos exposure theory of entitlement.  On remand, an addendum opinion should be sought.  Additional physical examination is not necessary, and would cause additional delay.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examiner with the sufficient expertise to ascertain the nature and etiology of his claimed residuals of ulcerative colitis based on a review of the claims file and virtual record.  If the evaluator determines that a physical examination is necessary, then schedule the Veteran for the appropriate examination.

Based on a review of the claims file and virtual records, the evaluator is asked to provide the following opinions:

(a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran developed ulcerative colitis as a result of his active service.

(b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran developed ulcerative colitis as a result of his exposure to trichloroethylene in service. 

For the purposes of the examination, assume that the Veteran was regularly exposed to trichloroethylene as a cleaning agent.

The evaluator should comment on the Veteran's argument that trichloroethylene was the cause of inflammation which lead to his development of ulcerative colitis.  The evaluator should also specifically address the February 2009 private physician opinion.

(c) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran developed ulcerative colitis as a result of his exposure to asbestos in service.

For the purposes of the examination, assume that the Veteran was exposed to asbestos during his active service.

The examiner is asked to provide the underlying reasons for any opinion expressed.  examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


